Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments

Applicant’s arguments and amendments, see arguments/remarks and claims, filed 05/28/2021, with respect to claims 21-30 have been fully considered and are persuasive.  

Claim Status

Claims 1-20 have been cancelled. Claims 21-30 have been added. Therefore, claims 21-30 are currently being considered for examination.

Allowable Subject Matter

Claims 21-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHAWNA M KINGSTON/
Examiner, Art Unit 2687

/CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687